          Case 1:20-cv-05770-JMF Document 158 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
STATE OF NEW YORK, et al.,                                             :
                                                                       :
                                     Plaintiffs,                       :   20-CV-5770 (RCW) (PWH) (JMF)
                                                                       :
                  -v-                                                  :             ORDER
                                                                       :
DONALD J. TRUMP, in his official capacity as                           :
President of the United States, et al.,                                :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

Before:          RICHARD C. WESLEY, United States Circuit Judge
                 PETER W. HALL, United States Circuit Judge
                 JESSE M. FURMAN, United States District Judge

        At the oral argument scheduled for September 3, 2020 at 10:00 a.m., the parties should

be prepared to address the following topics and questions:

             •   Standing, specifically the components of traceability and redressability. The
                 parties should be sure to differentiate between the two theories of harm that
                 Plaintiffs allege — the “apportionment harm” and the “Census count harm,” see
                 ECF No. 150, at 29 — and whether or how each harm relates to, and would be
                 redressable by, the requested relief.
             •   More specifically, assuming Plaintiffs are correct that the Presidential
                 Memorandum has a chilling effect on Census participation, whether and how
                 would the requested relief redress that injury? How effective must a remedy be to
                 meet the redressability requirement? To the extent that the NGO Plaintiffs have
                 diverted, or will divert, resources to address the Presidential Memorandum, would
                 the requested relief redress that harm?
             •   Additionally, to the extent that the NGO Plaintiffs have diverted, or will divert,
                 resources to address the Presidential Memorandum, in light of Clapper v. Amnesty
                 International USA, 568 U.S. 398 (2013), must those expenditures be made in
                 response to injuries that are themselves sufficiently imminent and impending to
                 satisfy Article III to constitute cognizable injury?
             •   Ripeness, both constitutional and prudential, and particularly with respect to the
                 apportionment harm.
         Case 1:20-cv-05770-JMF Document 158 Filed 08/31/20 Page 2 of 2




           •   If the Court agrees with Plaintiffs on both the threshold issues of jurisdiction and
               justiciability and the merits of their statutory or constitutional claims, should it
               enter a preliminary injunction or grant summary judgment? Does Plaintiffs’
               showing of harm bear on that question and, if so, how?
           •   If the Court rules in Plaintiffs’ favor, can it grant effective relief without granting
               relief against the President himself?

       Each side should anticipate having 20-30 minutes for its oral argument. Only one lawyer

from each side will be permitted to speak on a given issue.


       SO ORDERED.

Dated: August 31, 2020                                 _______________/s/_________________
       New York, New York                                      RICHARD C. WESLEY
                                                              United States Circuit Judge

                                                    _______________/s/_________________
                                                               PETER W. HALL
                                                           United States Circuit Judge

                                                    _______________/s/_________________
                                                             JESSE M. FURMAN
                                                           United States District Judge




                                                   2
